United States Court of Appeals
                                                                                      Fifth Circuit
                                                                                    F I L E D
                    IN THE UNITED STATES COURT OF APPEALS
                                                                                   November 4, 2004
                                 FOR THE FIFTH CIRCUIT                          Charles R. Fulbruge III
                                                                                        Clerk


                                        No. 04-60291
                                      Summary Calendar



       JODY H. DERAMUS,

                                                           Plaintiff-Aappellant,

                                             versus

       RESOLUTION TRUST CORPORATION (RTC);
       FEDERAL DEPOSIT INSURANCE CORPORATION
       (FDIC); COMMONWEALTH TITLE INSURANCE
       COMPANY; CHICAGO TITLE INSURANCE
       COMPANY,

                                                           Defendants-Appellees.


                   Appeal from the United States District Court for
                        the Northern District of Mississippi
                            (USDC No. 1:02-CV-311-P)
           _______________________________________________________


Before REAVLEY, BARKSDALE and GARZA, Circuit Judges.

PER CURIAM:*

       We affirm the judgment for the following reasons:


       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
    1.   The district court’s grant of summary judgment did not deny Doramus

         due process. Oglesby v. Terminal Transport Co., 543 F.2d 1111,

         1113 (5th Cir. 1976).

    2.   Doramus has not presented a triable issue on her claims regarding

         violations of zoning laws and restrictive covenants, because her lack of

         standing to pursue those claims has been preclusively determined in a

         previous suit. See Winters v. Diamond Shamrock Chem. Co., 149 F.3d

         387, 391 (5th Cir. 1998).

    3.   Doramus has not made any showing that defendants made a false

         statement to her with knowledge of the statement’s falsity or ignorance

         of its truth, and thus has not presented a triable claim of fraud under

         Mississippi law. See Gamble v. Dollar Gen. Corp., 852 So.2d 5, 10

         (Miss. 2003).

AFFIRMED.




                                       2